DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 is amended.
Claims 9-20 are cancelled.
Claims 21-32 are added.
Claims 1 and 21-32 are currently pending for examination.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Kent Stier (Reg. No. 50,640) on February 3, 2021.
The application has been amended as follows:
In the claims:
Please amend Claim 1, cancel Claims 9-20 and add new Claims 21-32 as follows:

1. 	(Currently Amended)  A method comprising:
receiving, by a modem device, a plurality of grants for a service flow;
determining, by the modem device, that a first plurality of packets corresponding to the service flow are associated with a first quality of service level;
placing, by the modem device, the first plurality of packets in a first queue associated with the service flow in response to determining that the first plurality of packets corresponding to the service flow are associated with the first quality of service level;
determining, by the modem device, that a second plurality of packets corresponding to the service flow are associated with a second quality of service level;
placing, by the modem device, the second plurality of packets in a second queue associated with the service flow in response to determining that the second plurality of packets corresponding to the service flow are associated with the second quality of service level; and
servicing, by the modem device with the plurality of grants for the service flow, the first plurality of packets in the first queue with a higher quality of service than the second plurality of packets in the second queue, wherein servicing the first plurality of packets in the first queue with the higher quality of service than the second plurality of packets in the second queue comprises:
the modem device, and
servicing the second plurality of packets with a second continuous concatenation and fragmentation device connected between the output of the second queue and the multiplexer of the 

9. – 20.	(Canceled).	

21.	(New)  The method of claim 1, wherein the modem device comprises a cable modem device.

22.	(New)  A non-transitory computer-readable medium that stores a set of instructions which when executed by a modem device perform a method comprising:
receiving a plurality of grants for a service flow;
determining that a first plurality of packets corresponding to the service flow are associated with a first quality of service level;
placing the first plurality of packets in a first queue associated with the service flow in response to determining that the first plurality of packets corresponding to the service flow are associated with the first quality of service level;
determining that a second plurality of packets corresponding to the service flow are associated with a second quality of service level;

servicing, with the plurality of grants for the service flow, the first plurality of packets in the first queue with a higher quality of service than the second plurality of packets in the second queue, wherein servicing the first plurality of packets in the first queue with the higher quality of service than the second plurality of packets in the second queue comprises:
servicing the first plurality of packets with a first continuous concatenation and fragmentation device connected between the output of the first queue and a multiplexer of the modem device, and
servicing the second plurality of packets with a second continuous concatenation and fragmentation device connected between the output of the second queue and the multiplexer of the modem device.

23.	(New)  The non-transitory computer-readable medium of claim 22, wherein servicing the first plurality of packets in the first queue with a higher quality of service than the second plurality of packets in the second queue comprises servicing the first plurality of packets in the first queue from the plurality of grants until all the first plurality of packets in the first queue are serviced before servicing any of the second plurality of packets in the second queue with remaining ones of the plurality of grants.



25.	(New)  The non-transitory computer-readable medium of claim 22, wherein receiving the plurality of grants comprises receiving at least one of the plurality of grants in response to a request.

26.	(New)  The non-transitory computer-readable medium of claim 22, wherein receiving the plurality of grants comprises receiving at least one of the plurality of grants without being requested.

27.	(New)  The non-transitory computer-readable medium of claim 22, wherein receiving the plurality of grants comprises receiving at least one of the plurality of grants in response to a request associated with a one of the second plurality of packets.

28.	(New)  The non-transitory computer-readable medium of claim 22, wherein determining that the first plurality of packets corresponding to the service flow are associated with the first quality of service level comprises determining that the first plurality of packets corresponding to the service flow are associated with the first quality of service level based upon information obtained from each of the first plurality of packets.



30.	(New)  The non-transitory computer-readable medium of claim 22, wherein the modem device comprises a cable modem device.

31.	(New)  A system comprising:
a memory storage; and
a processing unit disposed in a modem device coupled to the memory storage, wherein the processing unit is operative to:
receive a plurality of grants for a service flow;
determine that a first plurality of packets corresponding to the service flow are associated with a first quality of service level;
place the first plurality of packets in a first queue associated with the service flow in response to determining that the first plurality of packets corresponding to the service flow are associated with the first quality of service level;
determine that a second plurality of packets corresponding to the service flow are associated with a second quality of service level;

service, with the plurality of grants for the service flow, the first plurality of packets in the first queue with a higher quality of service than the second plurality of packets in the second queue, wherein the processing unit being operative to service the first plurality of packets in the first queue with the higher quality of service than the second plurality of packets in the second queue comprises the processing unit being operative to:
service the first plurality of packets with a first continuous concatenation and fragmentation device connected between the output of the first queue and a multiplexer of the modem device, and
service the second plurality of packets with a second continuous concatenation and fragmentation device connected between the output of the second queue and the multiplexer of the modem device.

32.	(New)  The system of claim 31, wherein the modem device comprises a cable modem device.


Response to Arguments
Applicant’s arguments filed on 07/15/2020 (See Applicant Arguments/Remarks, pages 8-11) with respect to claim 1 has been considered and is persuasive.  The rejections to claims 1-8 under 35 U.S.C. §103 are withdrawn.

Allowable Subject Matter
Claims 1-8 and 21-32 (renumbered as 1-20) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (see applicant’s persuasive arguments filed on 07/15/2020, pages 8-11), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462